Citation Nr: 0709143	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable initial evaluation for hearing 
loss for the period commencing on March 5, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Cleveland, Ohio, Regional Office of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a noncompensable evaluation for hearing loss, 
effective from March 5, 2003 (the date entitlement to VA 
compensation for hearing loss first arose, pursuant to 38 
C.F.R. § 3.400 (2006)).  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for his service-connected hearing loss for 
separate periods of time, from March 5, 2003, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's claims file was transferred to the custody of 
the Newark, New Jersey, VA Regional Office (RO), which is now 
the agency of original jurisdiction over the current appeal.

During the course of this appeal, the Board remanded the case 
to the RO in August 2006 for additional evidentiary and 
procedural development.  Following completion of this 
development, the RO confirmed the noncompensable initial 
evaluation assigned for hearing loss in a November 2006 
rating decision.  The case was thereafter returned to the 
Board and the veteran now continues his appeal.


FINDINGS OF FACT

For the period from March 5, 2003 to the present, the 
veteran's bilateral hearing loss was manifested by Level II 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss for the period from March 5, 2003 to the present 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran's original claim for VA compensation for hearing 
loss was received in November 2002.  He was notified of the 
provisions of the VCAA in correspondence dated in March 2003, 
prior to the September 2003 rating decision on appeal.  He 
thereafter received subsequent notice of the VCAA in 
correspondence dated in August 2006, which discussed the 
applicability of the VCAA provisions to claims for increased 
ratings and earlier effective dates.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA and private treatment records pertaining to the 
state of his hearing disability for the time period at issue 
have been obtained and associated with the evidence.  These 
include the reports of audiological examinations conducted in 
March 2003.  Furthermore, he made no response to the August 
2006 request to provide or otherwise identify any other 
pertinent evidence that might support his claim, and has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  In this regard, his 
representative noted that the veteran had no further evidence 
to submit in a February 2007 written brief.  Additionally, in 
the veteran and his representative's statements submitted 
throughout the course of the appeal, there are no contentions 
submitted that allege a worsening of his hearing acuity since 
the time of the most recent VA audiological examination in 
March 2003.  Essentially, the veteran and his representative 
present the basic argument that a compensable evaluation for 
hearing loss is warranted because they feel his level of 
hearing impairment warrants the assignment of such a rating.  
Therefore, a remand for a newer VA examination is not 
warranted at the present time.  See Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  

In view of the foregoing discussion, the Board thus concludes 
that the veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
are deemed to have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as it 
pertained to increased rating and earlier effective date 
claims.  The claims file shows that the veteran was duly 
issued notice of how the VCAA provisions pertained to 
increased rating and earlier effective date claims in the 
letter dated in August 2006.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

The veteran has been granted service connection and a 
noncompensable evaluation for hearing loss effective March 5, 
2003.  He contends that his hearing impairment is 
significantly disabling and warrants the assignment of a 
compensable evaluation.

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2006).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average.

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97 
98-
104 
105
+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2006))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.

The report of a VA audiological evaluation conducted in March 
2003 shows that the veteran's pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20
20
40
70
80
53
LEFT
15
20
30
70
65
47

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.  The 
diagnosis was sensorineural hearing loss, bilaterally.  The 
veteran was deemed by the examining audiologist to be a good 
candidate for electronic hearing aids.  Evaluating this test 
score based on Table VI, the veteran's right ear hearing 
acuity is at Level II and his left ear is at Level II.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation.  

A VA audiological consultation dated in May 2003 confirmed the 
diagnosis of bilateral sensorineural hearing loss.  A private 
physician's statement dated in November 2003 shows that the 
veteran had been a patient of the physician since September 
1997, and indicates that his hearing acuity had greatly 
diminished since the time he first became a patient.  However, 
apart from this statement, there is no other evidence 
submitted that objectively quantifies the severity of the 
veteran's hearing loss for the time period at issue.  In any 
case, the private medical statement of November 2003 does not 
purport to establish that the veteran's hearing loss had 
worsened since the time of the March 2003 VA audiological 
examination, but only that it had increased in severity since 
he first became the private physician's patient in September 
1997.  The March 2003 VA hearing assessment thus presents a 
validly current quantification of the present state of the 
veteran's hearing disability.

The Board concludes that upon application of the rating 
schedule to the aforementioned facts, the objective findings 
remain insufficient to support the assignment of a 
compensable initial evaluation for bilateral sensorineural 
hearing loss for period from March 5, 2003 to the present.  
The veteran's appeal must therefore be denied.

As there is no evidence of an exceptional or unusual 
disability picture associated with the veteran's bilateral 
hearing loss, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Board is not required to 
discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).


ORDER

A compensable initial evaluation for hearing loss for the 
period commencing on March 5, 2003, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


